IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  AP-75,379


EX PARTE THOMAS DALE LARGENT, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 14966-01 IN THE 43RD JUDICIAL 
DISTRICT COURT PARKER COUNTY 


 Per curiam.


O P I N I O N

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of delivery a controlled substance, methamphetamine, and
was sentenced to confinement for a period of fifteen years.  The conviction was affirmed in
an unpublished opinion.  Largent v. State, No. 02-03-00510-CR (Tex. App.--Fort Worth,
Delivered November 18, 2004). 
	Applicant contends that he was denied his right to file a Petition for Discretionary
Review (PDR) after his conviction was affirmed and that he desired to file such a petition. 
Based on the findings of the trial court and after a review of the record, we find that
Applicant is entitled to the opportunity to file an out-of-time PDR.  See Ex parte Wilson, 956
S.W.2d 25, 27 (Tex. Crim. App. 1997); Ex parte Crow, 180 S.W.3d 135 (Tex. Crim. App.
2005).
	Thus, Applicant is granted leave to file an out-of-time PDR from the judgment of the
Court of Appeals, number 02-03-00510-CR, which affirmed the conviction in cause number
14966 from the 43rd Judicial District Court of Parker County, Texas.  Applicant shall file his
PDR with the Second District Court of Appeals in Fort Worth within thirty days of the
issuance of this Court's mandate in this matter.  Any remaining grounds for relief are
dismissed. 
 
DELIVERED: April 12, 2006	
DO NOT PUBLISH